Case 1:20-cv-02843-NGG-RML Document 18 Filed 11/23/20 Page 1 of 2 PageID #: 63




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


 LAMEL JEFFERY, et al.,

               Plaintiffs,                         No. 20 Civ. 02843 (NGG)(RML)

          v.


 THE CITY OF NEW YORK, et al.,

                Defendants.



     STIPULATION AND DISMISSAL WITH PREJUDICE OF OFFICIAL CAPACITY
                   CLAIMS AGAINST GOVERNOR CUOMO


        WHEREAS, Plaintiffs have filed the above-captioned purported class action lawsuit on

 behalf of themselves and other similarly situated individuals challenging the implementation and

 enforcement of a curfew in place in New York City between June 1 and June 7, 2020 (“Action”);

        WHEREAS, the Action names as a defendant New York State Governor Andrew M.

 Cuomo; and

        WHEREAS, the Action asserts claims against Governor Cuomo in both his individual

 capacity and his official capacity.

        IT IS HEREBY STIPULATED AND AGREED between Plaintiffs and Governor

 Cuomo, through their undersigned counsel, that pursuant to Rule 41(a)(1)(A)(i) of the Federal

 Rules of Civil Procedure, all official capacity claims against Governor Cuomo in the Action are

 discontinued with prejudice, with each party to bear its own costs and attorneys’ fees.
Case 1:20-cv-02843-NGG-RML Document 18 Filed 11/23/20 Page 2 of 2 PageID #: 64




 Dated: New York, New York
        November 23, 2020

 Cohen & Fitch LLP                                  CLARICK GUERON REISBAUM LLP


 By:      /s/ Joshua P. Fitch                       By: /s/ Nicole Gueron
       Joshua P. Fitch                              Nicole Gueron
       110 E. 59th St., Suite 3200                  220 Fifth Avenue, 14th Floor
       New York, New York 10022                     New York, New York 10001
       Phone: (212) 374-9114                        Phone: (212) 633-4310
       Fax: (332) 777-2172                          Fax: (646) 478-9484
       Email: jfitch@cohenfitch.com                 Email: ngueron@cgr-law.com

 Attorney for Plaintiffs and Putative Class         Attorney for Defendant Governor
 Members                                            Andrew M. Cuomo




 So ordered:
                 Hon. Nicholas G. Garaufis
                 United States District Judge




                                                2
